Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because of the new ground of rejection in view of Mairesse and Mori for claims 1-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mairesse et al. (US Patent 9558740; hereinafter “Mairesse”) in view of Mori (US PG Pub 20190362714).
	As per claims 1, 8 and 15 Mairesse discloses a voice interaction method, apparatus and non-transitory computer-readable storage medium comprising: 	one or more processors (Mairesse; Fig. 7, item 704; Fig. 8, item 804; Col. 20, lines 11-29 – one or more controllers/processors, that may each include a central processing unit (CPU) for processing data and computer-readable instructions); and 
Mairesse, however, fails to disclose determining whether a time period of waiting for a voice signal input is larger than a preset time period, in a case where a voice interaction is enabled; terminating the voice interaction, in response to determining that the time period of waiting for the voice signal input is larger than the preset time period; receive a voice signal to be detected, in response to determining that the time period of waiting for the voice signal input is not larger than the preset time period; and returning to determining whether the time period of waiting for the voice signal input is larger than the preset time period, in response to determining that the first detection is not passed.
Mori does teach determining whether a time period of waiting for a voice signal input is larger than a preset time period, in a case where a voice interaction is enabled (Mori; Fig. 5, item S103; p. 0057 - The voice detection unit 173 determines whether the state of detecting no voice continues for a certain period of time or longer. When the voice detection unit 173 determines that the state of detecting no voice does not continue for a certain period of time (voice detection determination time) or longer (NO), the voice detection unit continues the processing at Step S103. When the voice detection unit determines that such a state continues for a certain period of time or longer (YES), then the procedure shifts to the processing at Step S105); terminating the voice interaction, in response to determining that the time period of waiting for the voice signal input is larger than the preset time period (Mori; Fig. 5, item S103; p. 0057 - The voice detection unit 173 determines whether the state of detecting no voice continues for a certain period of time or longer. When the voice detection unit 173 determines 

As per claims 2 and 9, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 1 and 8, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: perform a second detection on the text to be detected in response to determining that the first detection is passed; and perform the response according to the text to be detected, in response to determining that the second detection is passed (Mairesse; Col. 4, lines 3-9 - If disambiguation is desired, the system may process (158) ASR results with a second model to determine what hypotheses should be selected for disambiguation. The second model may be trained to determine, also using confidence scores, which of the plurality of ASR hypothesis to select for disambiguation. The system may then display (160) the hypotheses by the second model).

As per claims 3 and 10, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 2 and 9, wherein the one or more programs are executed by 

As per claims 4 and 11, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 3 and 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to establish the first detection model by: training the first detection model by using a plurality of instruction texts and a plurality of non-instruction texts; wherein the plurality of instruction texts are texts associated with voice instructions, and the plurality of non-instruction texts are texts associated with voice signals other than voice instructions (Mairesse; Col. 11, lines 15-25 - for the first model discussed above, an adaptive system may be trained using example confidence score 

As per claims 5 and 12, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 4 and 11, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to input the text to be detected into the first detection model; and predict that the text to be detected is an instruction text with the first detection model, and determine that the first detection is passed; or predict that the text to be detected is a non-instruction text with the first detection model, and determine that the first detection is not passed (Mairesse; Col 3, lines 57-67 - The system may then process (156) the ASR results with a first model to determine if disambiguation of ASR hypotheses is desired; also see Col. 10, lines 53-61 - If the first model determines that disambiguation is called for, the hypotheses and respective scores are passed to a component that processes (408) the hypotheses and respective scores with a second trained machine learning model to determine which (if any) hypotheses should be passed on for disambiguation and which (if any) hypotheses should be discarded. The hypotheses that are determined to be passed on are sent (410) for disambiguation, as explained above in reference to FIG. 1A.).

As per claims 6 and 13, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 3 and 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to establish the second detection model by: training the second detection model by using a plurality of sets of voice 

As per claims 7 and 14, Mairesse in view of Mori discloses the voice interaction method and apparatus according to claims 3 and 10, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: input the text to be detected, a historical instruction text associated with a historical voice instruction of the text to be detected and a historical response to the historical instruction text into the second detection model; and predict that the text to be detected has a contextual logic relation with the historical instruction text and the historical response with the second detection model, and determine that the second detection is passed; or predict that the text to be detected has no contextual logic relation with the historical instruction text and the historical response with the second detection model, and determine that the second detection is not passed (Mairesse; Col 9, lines 31-39 - The NER modules 262 may also use contextual operational rules to fill slots. For example, if a user had previously requested (historical) to pause a particular song and thereafter requested that the voice-controlled device to "please un-pause my music," the NER module 262 may apply an inference-based rule to fill a slot associated with the name of the song that the user currently wishes to play--namely the song that was playing at the time that the user requested to pause the music).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Jacob (US PG Pub 20140278403) discloses a method for engaging a user in conversation with a synthetic character.
Quast (US Patent 8606581) discloses a multi-pass speech analyzer that converts speech into respective text-based terms using a simplified speech recognition system.
Buck (US PG Pub 20170213556) discloses a speech enhancement system having speech segmentation using metadata.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658